Citation Nr: 0932106	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-06 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1970, to include service in Vietnam from September 1969 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004, August 2004 and February 
2005 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, all of 
which denied service connection for PTSD.

In September 2007, the Veteran testified at a travel board 
hearing held at the Portland, Oregon, RO before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
testimony has been associated with his claims folders.  

In December 2007 the Board remanded the case for further 
development which has been completed, permitting a decision 
to be rendered on the substance of the appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has a current diagnosis of PTSD that is 
associated with a reported stressor which has been verified 
to have occurred during his period of active military 
service. 

CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the claim of service connection for PTSD is being granted, 
there is no need to review whether VA's statutory duties to 
notify and assist are fully satisfied, as any error would be 
non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2008).

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in  
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service-connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  See 38 
C.F.R. § 3.304(f).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").

The Veteran alleges that his PTSD was caused by stressors 
that he experienced in Vietnam.  The RO denied the Veteran's 
claim for PTSD due to lack of verification of stressors in 
February 2005.  

The Veteran's DD Form 214 indicates that his principal MOS 
during service was as a field communications electronics 
mechanic, specifically, Lineman and Field Radio Repair.  He 
was awarded a National Defense Service Medal, Vietnam Service 
Medal and the Vietnam Campaign Medal.  His service personnel 
records show he served in Vietnam from September 1969 to July 
1970.  The Veteran reports that he was stationed in Chu Lai 
with the 335th Transportation Company, Americal Division, I 
Corps.  A formal finding of unavailability of service medical 
records was made in this case in June 2004.
A review of the evidence of record, including the Veteran's 
written statements and testimony, reveals that his claimed 
stressors include: (1) being beaten by a 1st Sergeant in July 
1969 at Fort Lewis after reportedly urinating in a phone 
booth for which the Veteran received an Article 15 and 
restriction; the Veteran was unable to identify the name of 
the Sergeant or of any witnesses; (2) witnessing a young boy 
and his mother being killed by a fellow serviceman who was 
driving the Veteran to his base camp; (3) hearing that a 
helicopter bound for Saigon which the Veteran was scheduled 
to be on for approved leave had gone down between Chu-Lai and 
Saigon, Vietnam, killing the CO and 7 others; the Veteran 
reported that this event occurred in early 1970 and could not 
remember the names of any servicemen aboard the helicopter; 
and (4) reporting that his motor pool was hit by mortars in 
Chu Lai without further detail as to the date(s) of this 
reported event.

When this matter was last before the Board in December 2007, 
the Board assessed the evidence and determined the one of the 
alleged stressors, the helicopter accident that allegedly 
occurred in 1970, was verifiable through the Joint Services 
Records Research Center (JSRRC) and ordered the RO to request 
verification of this in-service stressor.  Further, the Board 
ordered that if the helicopter crash stressor was verified, 
the Veteran should be given a VA examination to determine 
whether his PTSD was at least as likely as not a result of 
the verified stressor.  The Board notes that the Veteran was 
diagnosed with PTSD in 2004, but the helicopter crash was not 
specifically referenced as a stressor.  See Initial 
Assessment of Dr. Peter Eugene Calvo, dated in May 2004.

In December 2007, the Veteran submitted a statement in 
support of claim whereby he clarified that he believed the 
helicopter crash occurred in either January or February 1970.  
Pursuant to the Board remand, the JSRRC verified that a 
courier flight enroute to Da Nang, Vietnam, killed the 
commanding officer of the 335th Transportation Company and 
four additional soldiers on February 10, 1970.




Subsequent to the verification of the Veteran's stressor, a 
VA examination was conducted in May 2009, wherein the 
examiner indicated that the Veteran has PTSD that is the 
result of the verified stressor.  Therefore, service 
connection for PTSD is warranted in this case.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


